Conviction for attempt at burglary; punishment, two years in the penitentiary.
We find in the record no bill of exception complaining of any procedure upon the trial. Appellant asked one special charge, which was given. We have examined the statement of facts which shows without dispute that appellant was seen about 1 o'clock at night working with the lock of a building. As the night-watchman approached appellant fled. The officers, in an effort to stop and apprehend appellant, fired his pistol at him several times, and was himself fired upon by some other party from a nearby point. Investigation showed that the lock of the building was broken. A bolt cutter was found not far from the building shortly after the officer observed appellant working with the lock. A partly cut bolt located near the lock was also described. After appellant's arrest his shoes were taken from his feet and carried to the scene of his running away, and there fitted into the tracks of the party who fled from the officer. The testimony showed the tracks fit. Appellant did not testify. *Page 650 
Finding no error in the record, the judgment will be affirmed.
Affirmed.